COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

  GREG ABBOTT, in his official capacity          §
  as Governor of Texas,                                           No. 08-21-00149-CV
                                                 §
                        Appellant,                                  Appeal from the
                                                 §
  v.                                                           County Court at Law No. 7
                                                 §
  CITY OF EL PASO,                                             of El Paso County, Texas
                                                 §
                          Appellee.                             (TC# 2021-DCV-2805)
                                                 §

                                          BRIEFING ORDER

       The full appellate record in this case is set to be filed by Tuesday, September 21, 2021. The Court

finds good cause to expedite briefing on this matter and hereby sets the following briefing schedule:

       •   Appellant’s Brief is due Tuesday, September 28, 2021.

       •   Appellee’s Brief is due Tuesday, October 5, 2021.

       •   Appellant’s Reply Brief, if any, is due October 12, 2021.


       Additionally, because this appeal is being expedited, we invoke Tex.R.App.P. 2 and suspend the

requirement that the Clerk of the Court provide the parties with 21 days’ notice of the submission date

for this accelerated appeal.

       IT IS SO ORDERED this 14th day of September, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.